DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,646,152 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim elements would anticipate the pending claim elements.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,895,096 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim elements would anticipate the pending claim elements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0096726 A1 to Riley et al. (“Riley”) in view of US 2011/0191158 A1 to Kateraas et al. (“Kateraas”).
As to claim 1, Riley discloses an athletic performance monitoring system comprising: 
a data collection module comprising a processor and memory (see entire document, especially Fig 6, element 508 and [0077] to [0079]) operatively coupled to the processor, the memory storing computer readable instructions that, when executed, cause the data collection module to: 
poll one or more athletic activity sensors for athletic performance data, and receive the athletic performance data (see [0056] – data from sensors may be sent when a data request is received); and 
a sensor configured to measure an athletic activity parameter that includes a heart rate of a user performing an athletic activity (see Fig 5-6, element 502 and [0079] -- only data that is able to be detected is associated with the particular type of workout).
Riley fails to disclose wherein, when the athletic performance monitoring system is used to detect athletic activity of the user, the data collection module is configured to collect heart rate information through the sensor for a plurality of activity types, and configured to provide the user with a plurality of heart beat credits.  
However, in a similar invention for detecting athletic activity, Kateraas teaches that when an athletic performance monitoring system is used to detect athletic activity of the user, the data collection module is configured to collect heart rate information through a sensor (see [0012] and Fig 1, element 110) for a plurality of activity types [0073]), and configured to provide the user with a plurality of heart beat credits (see [0030] – “System 100 can be configured to collect and store each user's baseline and zoned activity history and reflect this history in terms of minutes or hours spent within the baseline or zoned activity levels. The number of activity units accrued may be synonymous with the user's personal fitness progression and may be directly reflected by the individual's physical fitness profile. Because activity units may be directly related to time that an individual spends exercising, an individual's fitness level or physically active life style may also be associated with accrued activity units. In general, the more activity units that a user accrues, the greater the fitness level of that user will be. Further, as an individual accrues activity units, the individual's physical fitness profile will likely reflect a higher level of physical fitness and may compare more favorably to a broader demographic. Further, because the user may be motivated to accrue activity units as a currency that can be redeemed for various rewards, the user is essentially motivated to exercise and to achieve a greater fitness level.” See also [0048]-[0056] for more details explaining how different zones may be used to compute “activity units,” i.e., heart beat credits).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data collection module of Riley with the heart beat credits of Kateraas in order to achieve the predictable result of encouraging a user to maintain his or her physical fitness.
As to claim 2, Riley further discloses wherein the data collection module is configured to receive the athletic performance data wirelessly from the one or more athletic activity sensors (see Fig 1).
Claims 4, 6, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,200,323 B2 to DiBenedetto in view of Kateraas.
As to claim 4, DiBenedetto discloses 
generating, by a computing device, a graph for an athletic activity comprising heart rate information, wherein generating the graph is performed after completion of the athletic activity (see col 22, ln 63 – col 23, ln 27 and Fig 31); and 
generating a heart rate profile of a user for a workout, from the completed athletic activity wherein the user is alerted when the workout meets a predefined heart rate profile with specified portions of the workout falling within multiple heart rate ranges (see Fig 8, which constitutes a heart rate profile, and Fig 18, element 320, Fig 25 (indicating percentage of workout in various zones), Fig 34 (indicating time in different zones with zoomed-in specific time in green zone during the entire workout) and [0115] (indicating intervals of training in different zones)).
DiBenedetto fails to disclose wherein the user is provided with a plurality of heart beat credits, the plurality of heart beat credits configured to be earned and dedicated by the user to one or more interests of the user.
  However, in a similar invention for detecting athletic activity, Kateraas teaches that when an athletic performance monitoring system is used to detect athletic activity of the user, the data collection module is configured to collect heart rate information through a sensor (see [0012] and Fig 1, element 110) for a plurality of activity types [0073]), and configured to provide the user with a plurality of heart beat credits (see [0030] – “System 100 can be configured to collect and store each user's baseline and zoned activity history and reflect this history in terms of minutes or hours spent within the baseline or zoned activity levels. The number of activity units accrued may be synonymous with the user's personal fitness progression and may be directly reflected by the individual's physical fitness profile. Because activity units may be directly related to time that an individual spends exercising, an individual's fitness level or physically active life style may also be associated with accrued activity units. In general, the more activity units that a user accrues, the greater the fitness level of that user will be. Further, as an individual accrues activity units, the individual's physical fitness profile will likely reflect a higher level of physical fitness and may compare more favorably to a broader demographic. Further, because the user may be motivated to accrue activity units as a currency that can be redeemed for various rewards, the user is essentially motivated to exercise and to achieve a greater fitness level.” See also [0048]-[0056] for more details explaining how different zones may be used to compute “activity units,” i.e., heart beat credits).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the graph and heart rate profile of DiBenedetto with the heart beat credits of Kateraas in order to achieve the predictable result of encouraging a user to maintain his or her physical fitness.
As to claim 6, Kateraas further discloses generating, by the computing device, a display indicating a number of heart beat credits dedicated to the one or more interests of the user ([0056]).  
As to claim 10, DiBenedetto further discloses displaying at least one marker in the graph, wherein the marker is indicative of at least one of: a highest heart rate and a lowest heart rate (see Fig 31).
Claims 5, 7-9, and 12-16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  DiBenedetto in view of Kateraas as applied to claim 4 above, and further in view of US 5,375,199 A to Harrow et al. (“Harrow”).
As to claim 5, DiBenedetto teaches that the heart rate zones may be customized by the user (see col 25, ln 66 to col 26, ln 4), but neither DiBenedetto nor Kateraas discloses the step of 
generating, by the computing device, a heart rate range control including an upper limit control element and a lower limit control element; receiving a first user selection of a first heart rate range after the graph has been generated, wherein receiving the first user selection of the first heart rate range includes: 
receiving user input indicating a change in a position of at least one of the upper limit control element and the lower limit control element; and in response, 
determining the first heart rate range, wherein the first heart rate range is a range of heart rates between a lower heart rate limit corresponding to the lower limit control element and an upper heart rate limit corresponding to the upper limit control element; 
determining, by the computing device, a first portion of the graph corresponding to the selected first heart rate range in response to receiving the first user selection; and 
visually identifying the first portion of the graph differently from at least one other portion of the graph not corresponding to the selected first heart rate range.  
Harrow discloses the steps of generating, by a computing device, a range control including an upper limit control element (see Fig 12A, element 210) and a lower limit control element (see Fig 12A, element 212), wherein receiving the first user selection of the first range includes: receiving user input indicating a change in a position of at least one of the upper limit control element and the lower limit control element (see col 18, ln 33-58); and in response, determining the first range, wherein the first range is a range of heart rates between a lower limit corresponding to the lower limit control element and an upper limit corresponding to the upper limit control element (see col 18, ln 33-58 and Figs 11A-C and 12A-B). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the interface showing the graph of athletic information comprising heart rates disclosed by DiBenedetto with the range control including an upper limit control and a lower limit control disclosed by Harrow to provide the predictable result indicated by Harrow that is a user interface that allows the operator to use the device without a high amount of training required.
As to claim 7, DiBenedetto further discloses the steps of 
receiving a second selection of a second heart rate range (see Fig 34 and col 23, ln 48-63)
determining a second portion of the graph corresponding to the selected second heart rate range, the second portion being different from the first portion range (see Fig 34 and col 23, ln 48-63); and
visually identifying the second portion of the graph in a manner different from the first portion of the graph range and simultaneously with identifying the first portion of the graph (see Fig 34 and col 23, ln 48-63--each zone may be selected).
As to claim 8, DiBenedetto further discloses the steps of 
determining a percentage of the activity spent in the first heart rate range (see Fig 36 and col 24, ln 27-56); and
displaying the percentage (see Fig 36 and col 24, ln 27-56).
As to claim 9, Harrow further discloses displaying the heart rate range control as an axis of the graph (see Fig 12A).
As to claim 12, DiBenedetto discloses an apparatus comprising: a
processor (see col 4, ln 40-55); and 
memory operatively coupled to the processor and storing computer readable instructions that, when executed, cause the apparatus to: 
generate a graph for a completed athletic activity session, the graph comprising heart rate information (see col 22, ln 63 – col 23, ln 27 and Fig 31); 
generate a heart rate profile of a user for a workout, from the completed athletic activity session, wherein the user is alerted when the workout meets a predefined heart rate profile with specified portions of the workout falling within multiple heart rate ranges (see Fig 8, which constitutes a heart rate profile, and Fig 18, element 320, Fig 25 (indicating percentage of workout in various zones), Fig 34 (indicating time in different zones with zoomed-in specific time in green zone during the entire workout) and [0115] (indicating intervals of training in different zones)); 
receive a first user selection of a first heart rate range after generating the graph (see col 18, ln 31-39, col 18, ln 56-67 and col 23, ln 48-63), and 
visually identifying the first portion of the graph differently from at least one other portion of the graph not corresponding to the selected first heart rate range (see Fig 34 and col 23, ln 48-63).
DiBenedetto teaches that the heart rate zones may be customized by the user (see col 25, ln 66 to col 26, ln 4), but fails to disclose the memory being configured to cause the processor to generate a heart rate range control including an upper limit control element and a lower limit control or receive a first user selection wherein receiving the first user selection of the first heart rate range includes: 
receiving user input indicating a change in a position of at least one of the upper limit control element and the lower limit control element; and 
in response, determining the first heart rate range, wherein the first heart rate range is a range of heart rates between a lower heart rate limit corresponding to the lower limit control element and an upper heart rate limit corresponding to the upper limit control element; 
determine a first portion of the graph corresponding to the selected first heart rate range. 
Harrow discloses suitably configured system for generating, by a computing device, a range control including an upper limit control element (see Fig 12A, element 210) and a lower limit control element (see Fig 12A, element 212), wherein receiving the first user selection of the first range includes: receiving user input indicating a change in a position of at least one of the upper limit control element and the lower limit control element (see col 18, ln 33-58); and in response, determining the first range, wherein the first range is a range of heart rates between a lower limit corresponding to the lower limit control element and an upper limit corresponding to the upper limit control element (see col 18, ln 33-58 and Figs 11A-C and 12A-B). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the interface showing the graph of athletic information comprising heart rates disclosed by DiBenedetto with the range control including an upper limit control and a lower limit control disclosed by Harrow to provide the predictable result indicated by Harrow that is a user interface that allows the operator to use the device without a high amount of training required.
As to claim 13, DiBenedetto further discloses wherein the computer readable instructions, when executed, further cause the apparatus to: determine a heart rate intensity of the athletic activity (see col 9, ln 18-28); and tag the athletic activity with an indicator of the heart rate intensity (see Fig 25).  
As to claim 14, DiBenedetto further discloses wherein the computer readable instructions, when executed, further cause the apparatus to: determine an individual's subjective assessment of a difficulty of the athletic activity (see Fig 23, element 506);
and 
tag the athletic activity with another indicator specifying the individual's subjective assessment of the difficulty of the athletic activity (see Fig 23, element 506).
As to claim 15, DiBenedetto further discloses wherein generating the graph includes: 
receiving data from a heart rate sensor for a first type of athletic activity (see Fig 31 – warm up activity);
receiving data from the heart rate sensor for a second type of athletic activity (see Fig 31 – workout activity); and
wherein generating the graph includes:
graphing the data from the heart rate sensor for the first type of athletic activity and the data from the heart rate sensor for the second type of athletic activity in the same graph (see Fig 31).
As to claim 16, DiBenedetto further discloses wherein generating the graph includes: 
displaying an average heart rate for each of a plurality of workouts in the graph (see Fig 25); and
generating and displaying a trendline for the plurality of workouts using the average heart rate of each of the plurality of workouts (see Fig 25 and col 18, ln 31-39.
Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley in view of Kateraas et al. (“Kateraas”) as applied to claim 1 above, and further in view of US 2009/0327928 A1 to Dedis et al. (“Dedis”).
	As to claim 3, neither Riley nor Kateraas discloses wherein at least one of the plurality of heart beat credits has an expiration date that is extended upon the user performing an additional workout.  
	However, such actions with loyalty programs were common as disclosed by Dedis (see [0111] – “A user can refresh after a qualifying action (determined by merchant) to extend expiry date of earned rewards.”). Given that the purpose of the Kateraas rewards are to encourage physical activity, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a similar strategy as disclosed by Dedis in order to achieve the predictable result of encouraging lasting physical activity.
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over DiBenedetto in view of Kateraas, in view of Harrow, as applied to claim 10 above, and further in view of US 2004/0102931 A1 to Ellis et al. ("Ellis”).
As to claim 11, DiBenedetto in view of Harrow does not explicitly disclose wherein the at least one of the highest heart rate and the lowest heart rate is determined based on an average heart rate of a previous predetermined amount of time and a subsequent predetermined amount of time.
However, Ellis discloses a similar method wherein the at least one of the highest heart rate and the lowest heart rate is determined based on an average heart rate of a previous predetermined amount of time and a subsequent predetermined amount of time (see Fig 69B). It would have been obvious to one of ordinary skill in the art to modify the graph disclosed by DiBenedetto by including the highest heart rate and the lowest heart rate being determined based on an average heart rate of a previous predetermined amount of time and a subsequent predetermined amount of time as taught by Ellis to provide the predictable result of making the graph easier to read by including fewer time periods corresponding to predetermined amounts of time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791